PER CURIAM.
We have examined the record and the appellate presentation and find that the presumption of correctness which accompanies orders allowing a new trial has not been overcome. No abuse of discretion having been demonstrated, the order granting a new trial is hereby affirmed. Cloud v. Fallis, Fla. 1959, 110 So.2d 669; City of Fort Pierce v. Cooper, Fla.App.1966, 190 So.2d 12; and Volk v. Goetz, Fla.App. 1967, 206 So.2d 250; 2 Fla.Jur., Appeals, § 317.
Affirmed.
WALDEN, REED, and OWEN, JJ., concur.